U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: September 13, 2011 NUCLEAR SOLUTIONS, INC. (Exact Name of registrant as specified in its Charter) Nevada 0-31959 88-0433815 State of Incorporation) Commission File No. (IRS Employer Identification No.) 277 White Horse Pike, Ste.200, Atco, N.J. (Address of principal executive offices) (Zip Code) Registrant’s telephone number, ( 856 ) 753 -1046 (Registrant’s former name and address) 5505 Connecticut Ave., N.W. Ste.191, Washington, D.C. (Address of principal executive offices) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions below: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240-14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 8.01 Other Events. On September 2, 2011, the company retained the services of Mr. Scott Kaplan, ESQ. in the capacity of independent contract specialist for US Fuel Corporation. Mr. Kaplan will work directly with Company CEO, Mr. Harry Bagot and Executive Committee member, Mr. Robert Schwartz, on a daily basis to review, manage, craft and restructure all current and future contractual agreements in anticipation of the company's business development and capital requirements over the next several months. Mr. Kaplan will routinely report to and consult with the full Board of Directors, including Mr. Stanley Drinkwater, Chairman, and Mr. William Chady, CFO. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Nuclear Solutions, Inc. Dated: September 13, 2011 /S/ Harry Bagot By: Harry Bagot President & CEO
